

115 HRES 910 IH: Commending the people of Taiwan on holding free and fair democratic presidential and legislative elections, and congratulating Madame Tsai Ing-wen on her re-election to the presidency of Taiwan.
U.S. House of Representatives
2020-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 910IN THE HOUSE OF REPRESENTATIVESMarch 26, 2020Mr. Yoho (for himself, Mr. Bera, and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommending the people of Taiwan on holding free and fair democratic presidential and legislative elections, and congratulating Madame Tsai Ing-wen on her re-election to the presidency of Taiwan.Whereas the people of the United States and Taiwan enjoy extensive, close, and friendly commercial, cultural, and other relations founded in shared strategic interests and cemented by a commitment to democratic values;Whereas Taiwan is a free, democratic, and prosperous nation of more than 23,000,000 people and an important contributor to peace and stability around the world, and its transformation into a robust democracy and a strong free market economy with a vibrant civil society offers a model for others in the Indo-Pacific;Whereas the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), signed into law on April 10, 1979, codified the basis for continued commercial, cultural, security, and other relations between the people of the United States and the people of Taiwan, serves as the foundation to preserve and promote continued bilateral bonds, and states that it is the policy of the United States—(1)to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people of Taiwan, as well as the people on the China mainland and all other peoples of the Western Pacific area;(2)to declare that peace and stability in the area are in the political, security, and economic interests of the United States, and are matters of international concern;(3)to make clear that the United States decision to establish diplomatic relations with the People’s Republic of China rests upon the expectation that the future of Taiwan will be determined by peaceful means;(4)to consider any effort to determine the future of Taiwan by other than peaceful means, including by boycotts or embargoes, a threat to the peace and security of the Western Pacific area and of grave concern to the United States;(5)to provide Taiwan with arms of a defensive character; and(6)to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people of Taiwan; Whereas the United States and Taiwan have built a strong economic partnership in which—(1)the United States is Taiwan’s second largest trading partner; and(2)Taiwan is the 10th largest trading partner of the United States and a key destination for United States agricultural exports;Whereas the people of the United States and the people of Taiwan share deep cultural and personal ties, as exemplified by the large flow of visitors and exchanges each year and the over 23,000 Taiwanese students who study in the United States;Whereas the American Institute in Taiwan and the Taipei Economic and Cultural Representative Office in the United States signed a memorandum of understanding in June 2015 establishing the Global Cooperation and Training Framework, under which Taiwan, the United States, and Japan jointly sponsor training programs to share Taiwan’s expertise with partners around the world, including in the areas of public health, law enforcement, disaster relief, energy cooperation, women’s empowerment, digital economy and cybersecurity, media literacy, and good governance;Whereas, in 2019, the United States and Taiwan also launched Indo-Pacific Democratic Governance Consultations, to help Indo-Pacific countries address governance challenges, and a new Pacific Islands Dialogue, to help meet the development needs of Taiwan's diplomatic partners in the Pacific;Whereas Taiwan has the expertise, willingness, and capability to engage further in international efforts to mitigate global challenges related to such issues as public health, aviation safety, crime, and terrorism, but its participation in such efforts has been constrained by conditions imposed by the People’s Republic of China;Whereas successive Congresses have directed the executive branch to develop strategies to obtain meaningful participation for Taiwan in international organizations, such as the World Health Organization, the International Civil Aviation Organization, and the International Criminal Police Organization (commonly known as INTERPOL);Whereas the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) states that—(1)it is United States policy to support the close economic, political, and security relationship between Taiwan and the United States; and(2)the President should—(A)conduct regular transfers of defense articles to Taiwan that are tailored to meet the existing and likely future threats from the People’s Republic of China, including supporting the efforts of Taiwan to develop and integrate asymmetric capabilities, as appropriate, including mobile, survivable, and cost-effective capabilities, into its military forces; and(B)encourage the travel of high-level United States officials to Taiwan, in accordance with the Taiwan Travel Act; Whereas, in presidential elections held on January 11, 2020, the incumbent President of Taiwan, Tsai Ing-wen, won a second four-year term with the most votes for a presidential candidate since Taiwan began direct elections, winning 57.1 percent of the presidential vote; andWhereas President Tsai stated in her acceptance speech: This election has shown that the Taiwanese people hope the international community will witness our commitment to democratic values and will respect our national identity. We also hope that Taiwan will be given a fair opportunity to participate in international affairs.: Now, therefore, be itThat the House of Representatives— (1)commends the people of Taiwan on holding free and fair democratic elections on January 11, 2020;(2)congratulates Madame Tsai Ing-wen on her re-election to the presidency of Taiwan, wishes her well on her inauguration on May 20, 2020, and pledges to deepen the relationship between the peoples of the United States and Taiwan in her second term;(3)encourages the President to send a high-level official delegation for President Tsai’s second inauguration, consistent with United States law;(4)calls upon the United States Government to advocate for Taiwan’s active participation in international organizations, including the World Health Organization, the International Civil Aviation Organization, and the International Criminal Police Organization; and(5)encourages United States financial support to enhance Taiwan’s international participation through the Global Cooperation and Training Framework in recognition of our shared commitment to an open, free, and prosperous Indo-Pacific region and beyond. 